Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000998
                                                          08-MAY-2013
                                                          01:30 PM




                            SCWC-11-0000998

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  ASSOCIATION OF APARTMENT OWNERS OF THE WAIKOLOA BEACH VILLAS,
                    by its Board of Directors,
                  Petitioner/Applicant-Appellee,

                                  vs.

                       SUNSTONE WAIKOLOA, LLC.,
                   Respondent/Respondent-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000998; S.P. NO. 11-1-007K)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on March

28, 2013 by Petitioner/Applicant-Appellee Association of

Apartment Owners of the Waikoloa Beach Villas is hereby accepted.

            IT IS FURTHER ORDERED, that no oral argument will be

held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, May 8, 2013.

Terrance M. Revere,               /s/ Mark E. Recktenwald
Malia Nickison-Beazley,
and Christopher A. Santos,        /s/ Paula A. Nakayama
for petitioner
                                  /s/ Simeon R. Acoba, Jr.
Michael L. Freed,
Brad S. Petrus, and               /s/ Sabrina S. McKenna
David R. Harada-Stone,
for respondent                    /s/ Richard W. Pollack




                                  2